
	
		II
		Calendar No. 759
		110th CONGRESS
		2d Session
		S. 2942
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Cardin (for himself,
			 Mr. Graham, Mr.
			 Specter, Mr. Kerry,
			 Mr. Whitehouse, Mr. Sessions, Ms.
			 Mikulski, Mr. Menendez,
			 Mr. Harkin, Mr.
			 Smith, Mr. Wyden,
			 Ms. Klobuchar, Mrs. McCaskill, Mr.
			 Alexander, Mr. Salazar,
			 Mr. Gregg, Mr.
			 Johnson, and Mr. Sununu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 4, 2008
			 Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To authorize funding for the National Advocacy
		  Center.
	
	
		1.Training at the National
			 Advocacy CenterThe National
			 District Attorneys Association may use the services of the National Advocacy
			 Center in Columbia, South Carolina to conduct a national training program for
			 State and local prosecutors for the purpose of improving the professional
			 skills of State and local prosecutors and enhancing the ability of Federal,
			 State, and local prosecutors to work together.
		2.Comprehensive
			 continuing legal educationThe
			 National Advocacy Center in Columbia, South Carolina may provide comprehensive
			 continuing legal education in the areas of trial practice, substantive legal
			 updates, and support staff training.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this Act
			 $6,500,000 for each of the fiscal years 2009 through 2012 to remain available
			 until expended.
		
	
		June 4, 2008
		Reported without amendment
	
